Citation Nr: 1703807	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include lumbar spine strain, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a neck disability, to include degenerative arthritis of the cervical spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1979.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2015, the Board remanded the appeal for further development.  It is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's current low back disability did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  Lumbar arthritis did not manifest within the one-year presumptive period.  The Veteran's current low back disability was not caused or aggravated by service-connected left leg or right shoulder disorders.

2.  The Veteran's current neck disability did not manifest in service, or for many years thereafter, and is unrelated to active duty service.  Cervical spine arthritis did not manifest within the one-year presumptive period.  The Veteran's current neck disability was not caused or aggravated by service-connected left leg or right shoulder disorders.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In October 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were most recently readjudicated, to include on a secondary basis, in December 2015.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records relating to the issues decided herein have yet to be requested, or that additional examinations are in order.  Pursuant to the Board's September 2015 remand, the AOJ obtained outstanding treatment records and an adequate VA opinion addressing the etiology of any lumbar and cervical spine disorders, as described in further detail below.  These actions constitute substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also testified at a July 2015 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Oregon Department of Veterans' Affairs.  During the hearing, the VLJ and representative asked the Veteran questions about the circumstances surrounding his back and neck disability including addressing what happened in service as well as a theory of secondary service connection.  The VLJ and the representative also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran and his representative have not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.


Legal Principles and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran in this case contends that low back and neck disabilities are due to active duty service or, alternatively, proximately due to or aggravated by his service-connected left leg disability and/or right shoulder disability.  At the July 2015 hearing, he reported that while riding in a truck during service, the vehicle hit a bump which sent him flying out of the truck and onto his back.

Post-service treatment records show cervical spine degenerative arthritis and lumbar spine strain.  He has therefore met the current disability requirement.  The critical issue is whether any current cervical or lumbar spine disability is related to service or to a service-connected disability.  There are essentially four opinions on this matter.

At a May 2007 VA joints examination, the Veteran reported that when he got out of the service he was doing well but by the mid-1990s, he had extreme pain and underwent many years of physical therapy.  After examining the Veteran, a VA physician assistant diagnosed the Veteran with cervical spine degenerative arthritis with a history of herniated disk and chronic lumbar spine strain.  After reviewing the claims file, the examiner opined that it was less likely than not that these disabilities were caused by or incurred in service because the cervical spine and lumbar spine problems began in the mid-1990s, which would have been many years after separation from service.

In an April 2010 private opinion, received in May 2010, Dr. Barlow, who reported having treated the Veteran for a number of years and having reviewed the Veteran's service treatment records, noted that the Veteran had been seen for back pain during service and that, in Dr. Barlow's opinion, the Veteran's "back pain originated when in the service and [the Veteran] states he's had pain since then which has been aggravated over the years.  He also has a service-connected knee condition and it is likely that the cervical and lumbar conditions are service related as well."  Subsequently, however, in a December 2014 opinion addressing the separate issue of the etiology of a left lower extremity disorder, Dr. Barlow commented that, "Regarding [the Veteran's] cervical and lumbar painful conditions, I don't have an opinion whether they are due to [his] altered gait from the left leg condition...There is one mention in his service medical records of a back spasm.  Since his discharge from the Coast Guard he has had many evaluations for his neck, back and hip pain."

In a March 2015 addendum, a VA physician concluded, after reviewing the claims file, that it was less likely than not that any current lumbar or cervical spine disorder was caused by or incurred in service or caused or aggravated by the Veteran's service-connected left leg disability.

As to the lumbar spine, the examiner noted that while there was one report of back pain in the service treatment records in May 1977, at a subsequent August 1977 reenlistment examination, the spine was normal and there were no other complaints of back pain despite many medical visits.  Further, there was no evidence that the Veteran suffered a back injury at the same time as his leg injury and multiple reports of a baseball incident clearly localize the injury to the left lower leg.  Although the Veteran reported a long history of chronic low back pain at the time of the discharge physical examination, this was not supported by the service treatment records, and at the discharge physical, he reported that he was in good physical condition with the exception of my left leg.  Moreover, at the 1990 VA examination, only upper back pain was noted in the right trapezius area - no lower back pain was noted - and spine examination was normal.  Physical therapy notes report that low back pain started in 1994 which correlates with the 2007 VA examination in which it is reported that back pain had been present since the mid-1990s.  Physical therapy notes also show multiple episodes of acute back injury including a motor vehicle accident in 2010, back pain due to doing inventory work in 2002, lifting peat moss at home inducing neck pain and upper back pain in 2006, and a work-related motor vehicle accident in 1999.  Regarding secondary service connection, the examiner opined that there was no medical evidence to support the left lower leg as a cause of the low back strain.  Again, she noted the multiple post-service incidents that had resulted in back pain, and observed that at a VA primary care visit, he reported that various activities or movements did not seem to either aggravate or relieve the pain.

As to the cervical spine, the examiner noted that service treatment records were negative for complaints of neck pain, even during multiple visits for treatment and evaluation of the leg injury that occurred while playing baseball, as well as at the separation examination.  The first report of neck pain appears in a 1990 VA general medical examination.  Regarding secondary service connection, she noted that there was no basis in medical fact to support the contention that the left leg injury resulted in neck pain.  Physical therapy records show several instances of acute neck injury, including a motor vehicle accident in 2010 inducing neck and back pain, a work-related motor vehicle accident in 1999 resulting in neck and back injury and an incident where the Veteran had lifted peat moss at home which had resulted in neck and upper back pain in 2006.  Moreover, although Dr. Barlow provided a positive opinion in April 2010, his subsequent letter dated from December 2014 stated that he had no opinion as to whether the neck and back were related to the left leg injury.

In September 2015, the Board remanded the appeal for, in pertinent part, a new examination and opinion after finding that the March 2015 examiner had failed to sufficiently address the Veteran's lay statements regarding the onset and course of his spinal disabilities, as well as whether any cervical or lumbar spine disability was secondary to his service-connected right shoulder disability.

In December 2015, a different VA examiner opined, after examining the Veteran and reviewing the claims file, that it was less likely than not that any current lumbar or cervical spine disorder was caused by or incurred in service.  He also opined that it was less likely than not that any current lumbar or cervical spine disorder was caused or aggravated by the Veteran's service-connected left leg or right shoulder disability.

As to the lumbar spine, the examiner observed that although the February 1977 service treatment record revealed complaints of back pain, upon examination there was no point tenderness and the diagnosis was only muscle spasm.  While the Veteran reported a history of back pain at the 1979 separation examination, the examiner there noted a normal spine and no spine problems were noted at a medical physical evaluation board examination.  Although a December 2014 letter from Dr. Barlow indicated that the Veteran had had "many evaluations" relating to back pain since his discharge from the Coast Guard, at the June (May) 2007 VA examination, the Veteran reported that his back pain had begun in the mid-1990s.  

As to the cervical spine, the examiner noted that the service treatment records were negative for complaints or treatment involving that body part, and at separation, the Veteran did not report neck problems and the examiner found a normal spine.  No spine problems were noted at a medical physical evaluation board examination, at the June (May) 2007 VA examination, the Veteran reported that his back pain had begun in the mid-1990s, and at the present examination, he dated the onset of his symptoms to the mid- to late-1980s, still a number of years following service.

Regarding secondary service connection, the examiner noted that the bulk of peer-reviewed scientific literature does not support the assertion that a right shoulder or left leg condition would cause or aggravate the lumbar or cervical spine.  While some patients may experience flare-ups of pain in one part of their body that they may associate with problems in other parts of their body, the degenerative changes of the lumbar and cervical spine are separate and independent conditions from the service-connected left leg soft tissue pain and right shoulder rotator cuff impingement with acromioclavicular joint arthritis and a history of dislocation.

Based on the above, the Board finds that a preponderance of the evidence is against the claims.  Indeed, service treatment records show no spine defects upon entrance and although a May 1977 service treatment record indicates a muscle spasm after the Veteran reported feeling a sharp pain in his back when he slid out of a truck and twisted around to get tools, at an August 1977 reenlistment examination, a normal spine was noted.  While the Veteran reported recurrent back pain at a July 1979 separation examination, a normal spine was again noted.

Moreover, and as observed by the March 2015 examiner, post-service treatment records suggest a number of alternative causes of low back and neck pain that are unrelated to service.  Private treatment records dated from May 1999, April 2001 and October 2008 relate his chronic neck and back pain to a work-related motor vehicle accident.  Private treatment records dated from June 2010, April 2011, and January 2013 attribute his cervical and lumbar spine pain to another motor vehicle accident in which the Veteran was rear-ended in his Toyota sometime around May 2010.  Private treatment records dated from April 2000, September 2005, September 2006, and June 2010 show that neck and back pain were associated with either work duties or yard work: planting on his hands and knees; driving and lifting products out of his truck; lifting peat moss for his lawn; driving for work and using the computer.  A June 2010 private treatment record shows that the Veteran reported feeling a pull in his low back while playing the interactive videogame Nintendo Wii bowling.

Hence, as the December 2015 opinion was provided by a VA examiner and is supported by a reasoned opinion that is consistent with the evidence of record, including the service treatment records and post-service treatment records, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  It is clear that the examiner reviewed the claims file and therefore considered the Veteran's contentions and lay assertions regarding the onset, duration, and etiology of his cervical and lumbar spine disorders.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  To the extent the examiner's opinion depends upon weighing negative evidence against the Veteran's lay assertions, or otherwise relies on a lack of corroborating evidence, while Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding applies to the Board but not the medical examiner.  Nothing in the law prevents a medical examiner from basing his opinion on the facts he deems relevant to that opinion.  Id.

The April 2010 opinion by Dr. Barlow that the Veteran's current back pain is related to service is supported by a rationale that references the Veteran's lay assertions only; and Dr. Barlow's conclusion that those disabilities are secondary to the service-connected knee condition is entirely unsupported.  Thus, even ignoring the fact that Dr. Barlow appeared to later abandon this conclusion, the lack of a robust supporting rationale means that this opinion is entitled to comparatively little probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The May 2007 and March 2015 VA opinions, having been previously determined to be in need of additional development, serve to bolster the December 2015 examiner's conclusions, and therefore further weigh against Dr. Barlow's opinion.

To the extent the Veteran has offered his opinion that his lumbar and cervical spine disorders are related to service, or to a service-connected disability, his statements regarding the cause of his neck and back conditions are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a lumbar or cervical spine disability is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his lumbar and cervical spine disabilities were caused are not competent evidence as to a nexus.

Again, the competent and most probative evidence of record is the December 2015 VA opinion.  The examiner considered all the evidence of record, provided a thorough rationale for his conclusion, and added the weight of medical knowledge which adds to the probative value.

In sum, the most probative evidence of record shows that the current lumbar and cervical spine disorders did not have their onset during service or for many years thereafter.  Lumbar or cervical spine arthritis did not manifest within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that lumbar or cervical spine arthritis existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  There would be little support in any case.  A January 1980 VA general medical examination and a November 1981 temporary disability retired list examination indicated a normal spine and at the May 2007 VA examination, the Veteran reported that his lumbar and cervical spine problems began in the mid-1990s, many years after separation from service.

Accordingly, the claims must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disability, to include lumbar spine strain, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for a neck disability, to include degenerative arthritis of the cervical spine, to include as secondary to a service-connected disability, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


